Name: Commission Regulation (EEC) No 1117/83 of 6 May 1983 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 as regards the conditions for the release of the processing security for skimmed-milk powder
 Type: Regulation
 Subject Matter: agricultural activity;  processed agricultural produce;  agricultural structures and production;  food technology
 Date Published: nan

 7. 5. 83 Official Journal of the European Communities No L 121 / 17 COMMISSION REGULATION (EEC) No 1117/83 of 6 May 1983 amending Regulations (EEC) No 368/77 and (EEC) No 443/77 as regards the conditions for the release of the processing security for skimmed-milk powder THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, HAS ADOPTED THIS REGULATION : Article 1 The following paragraph is hereby added to Article 17 of Regulation (EEC) No 368/77 : '3 . In the event of failure to comply with th* undertakings referred to in Article 6, the proces ­ sing security shall be forfeited. However, where 2 variation is established :  of less than 2 % in relative value in th « minimum crude fibre, starch and iron anc copper salt content referred to in paragraphs 1 and 2 of the Annex,  of less than 3 % in relative value in the particle size composition of the denaturing agents referred to in paragraph 3 of the Annex, the security shall nevertheless be released. Member States shall notify the Commission each month of cases in which the provisions contained in the first suboaraeraDh have been aoolied.' Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regulation (EEC) No 11 83/82 (2), and in particular Articles 7 (5) and 28 thereof, Whereas the Annex to Commission Regulation (EEC) No 368/77 of 23 February 1977 on the sale by tender of skimmed-milk powder for use in feed for animals other than young calves (3), as last amended by Regula ­ tion (EEC) No 765/83 (4), contains directions concer ­ ning the denaturing of skimmed-milk powder ; whereas in certain exceptional cases which cannot be regarded as force majeure, minor deviations from the directions can be observed which must be attributed to technological difficulties and not to the imprecision of the methods of analysis ; whereas in such cases it would be justifiable not to expose the persons concerned to the risk of forfeiting the processing secu ­ rity on account of such deviations ; whereas it is neces ­ sary also that the Commission be kept regularly informed of cases in which these derogating provisions are applied ; Article 2 Article 9 of Regulation (EEC) No 443/77 is hereby replaced by the following : Article 9 Articles 17(2) and (3), 18 and 19 of Regulation (EEC) No 368/77 shall apply to skimmed-milk powder sold under this Regulation, in particular as regards : (a) release of the processing security ; (b) measures to be taken in cases of force majeure ; (c) application of monetary compensatory amounts and aid .' Whereas the reference to Article 17 of Regulation (EEC) No 368/77 in Article 9 of Commission Regula ­ tion (EEC) No 443/77 of 2 March 1977 on the sale at a fixed price of skimmed-milk powder for use in feed for animals other than young calves and amending Regulations (EEC) No 1687/76 and 368/77 (*), as last amended by Regulations (EEC) No 85/83 (6), should therefore be altered ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, (') OJ No L 148, 28 . 6. 1968, p. 13 . (2) OJ No L 140 , 20 . 5 . 1982, p. 1 . O OJ No L 52, 24 . 2 . 1977, p. 19 . (4) OJ No L 85, 31 . 3 . 1983, p. 82 . O OJ No L 58 , 3 . 3 . 1977, p. 16 . (6) OJ No L 13, 15. 1 . 1983, p. 7. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. No L 121 / 18 Official Journal of the European Communities 7. 5 . 83 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 May 1983 . For the Commission Poul DALSAGER Member of the Commission